Title: To James Madison from Samuel Vaughan, Jr., 11 July 1789
From: Vaughan, Samuel, Jr.
To: Madison, James


Dear Sir
Saturday Morning 11 July [1789]
I have erased the names of my Brothers between whom the above Letter passed, to leave you at liberty to make what use you think proper of it. I send you inclosed also an Extract from the Printed report above-mentioned which I recd by the Packet, & which I sent for general information to Mr Fenno. I think it may be particularly useful in Virginia. I remain Dr Sir Your obedt Servt.
Samuel Vaughan Junr
